DETAILED ACTION

This office action is a response to the application filed on 9/13/2021, which claims priority from the provisional application 63/079,455 filed on 9/16/2020. Claims 1-30 are pending and ready for examination.


Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-4, 14-19 and 29-30 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lu et al. (US 2021/0345404, hereinafter Lu).

Regarding claim 1, Lu discloses a method for wireless communication by a wireless communication device comprising: transmitting, to a wireless station (STA), a management frame carrying punctured channel information indicating one or more first punctured subchannels associated with a wireless channel [An AP may announce a preamble puncturing pattern in a management frame. A bitmap pattern may be used to indicate which 20 MHz channels (i.e. subchannels) in 80 MHz segment (a channel) are not punctured, which also indicates the punctured subchannels (Lu paragraph 0033)]; and
Communicating with the STA over a portion of the wireless channel that excludes at least the one or more first punctured subchannels [The bitmap pattern indicates the subchannels that are punctured or non-punctured, and thereby available for detection (Liu paragraph 0046). The AP may transmit downlink frame to the STA whose channel is not punctured; and may not transmit whose channel is punctured (Liu paragraph 0047)].

Regarding claim 2, Lu discloses the method of claim 1. Lu further discloses wherein the punctured channel information includes a bitmap representing a plurality of subchannels associated with the wireless channel, the one or more first punctured subchannels being indicated by one or more bits, respectively, of the bitmap [A bitmap pattern may be used to indicate which 20 MHz channels (i.e. subchannels) in 80 MHz segment (a channel) are not punctured. A bitmap pattern of “1” may be used to indicate which 20 MHz channels are not punctured. In an example of Figure 2, bitmap of “1001” indicates the first and last subchannels are not punctured (Lu paragraph 0033); which also means that “0” indicates the subchannels that are punctured]. 

Regarding claim 3, Lu discloses the method of claim 2. Lu further discloses wherein each bit of the bitmap represents a respective 20 MHz subchannel [See Lu Figure 2; a bitmap pattern of “1” may be used to indicate which 20 MHz channels in a 80 MHz segment are not punctured (Lu paragraph 0033); indicating each bit represents a respective 20 MHz subchannel]. 

Regarding claim 4, Lu discloses the method of claim 2. Lu further discloses wherein the bitmap is carried in a non-legacy operation element of the management frame [Lu discloses that preamble puncturing support is provided in EHT (i.e. non-legacy) basic service set (BSS), and the punctured channel information is carried in U-SIG (Lu paragraphs 0039, 0041 and 0043); indicating that the bitmap is carried in a non-legacy element of the management frame]. 

Regarding claim 14, Lu discloses a wireless communication device comprising: at least one processor; and at least one memory communicatively coupled with the at least one processor and storing processor-readable code that, when executed by the at least one processor, is configured to [Lu Figure 13 discloses an example system which includes apparatus 1310 and 1320, each may be an AP STA or non-AP STA (Lu paragraphs 0054-0055). Each apparatus includes a memory and a processor (Lu paragraphs 0056-0059)]:
Transmit, to a wireless station (STA), a management frame carrying punctured channel information indicating one or more punctured subchannels associated with a wireless channel [An AP may announce a preamble puncturing pattern in a management frame. A bitmap pattern may be used to indicate which 20 MHz channels (i.e. subchannels) in 80 MHz segment (a channel) are not punctured, which also indicates the punctured subchannels (Lu paragraph 0033)]; and
Communicate with the STA over a portion of the wireless channel that excludes at least the one or more punctured subchannels [The bitmap pattern indicates the subchannels that are punctured or non-punctured, and thereby available for detection (Liu paragraph 0046). The AP may transmit downlink frame to the STA whose channel is not punctured; and may not transmit whose channel is punctured (Liu paragraph 0047)].

Regarding claim 15, Lu discloses the wireless communication device of claim 14. Lu further discloses wherein the punctured channel information includes a bitmap representing a plurality of subchannels associated with the wireless channel, the one or more punctured subchannels being indicated by one or more bits, respectively, of the bitmap [A bitmap pattern may be used to indicate which 20 MHz channels (i.e. subchannels) in 80 MHz segment (a channel) are not punctured. A bitmap pattern of “1” may be used to indicate which 20 MHz channels are not punctured. In an example of Figure 2, bitmap of “1001” indicates the first and last subchannels are not punctured (Lu paragraph 0033); which also means that “0” indicates the subchannels that are punctured]. 

Regarding claim 16, Lu discloses a method for wireless communication by a wireless communication device comprising: receiving, from an access point (AP), a management frame carrying punctured channel information indicating one or more first punctured subchannels associated with a wireless channel [An AP may announce a preamble puncturing pattern in a management frame. A bitmap pattern may be used to indicate which 20 MHz channels (i.e. subchannels) in 80 MHz segment (a channel) are not punctured, which also indicates the punctured subchannels (Lu paragraph 0033)]; and
Communicating with the AP over a portion of the wireless channel that excludes at least the one or more first punctured subchannels [The bitmap pattern indicates the subchannels that are punctured or non-punctured, and thereby available for detection (Liu paragraph 0046). The AP may transmit downlink frame to the STA whose channel is not punctured; and may not transmit whose channel is punctured (Liu paragraph 0047)].

Regarding claim 17, Lu discloses the method of claim 16. Lu further discloses wherein the punctured channel information includes a bitmap representing a plurality of subchannels associated with the wireless channel, the one or more first punctured subchannels being indicated by one or more bits, respectively, of the bitmap [A bitmap pattern may be used to indicate which 20 MHz channels (i.e. subchannels) in 80 MHz segment (a channel) are not punctured. A bitmap pattern of “1” may be used to indicate which 20 MHz channels are not punctured. In an example of Figure 2, bitmap of “1001” indicates the first and last subchannels are not punctured (Lu paragraph 0033); which also means that “0” indicates the subchannels that are punctured].

Regarding claim 18, Lu discloses the method of claim 17. Lu further discloses wherein each bit of the bitmap represents a respective 20 MHz subchannel [See Lu Figure 2; a bitmap pattern of “1” may be used to indicate which 20 MHz channels in a 80 MHz segment are not punctured (Lu paragraph 0033); indicating each bit represents a respective 20 MHz subchannel].

Regarding claim 19, Lu discloses the method of claim 17. Lu further discloses wherein the bitmap is carried in a non-legacy operation element of the management frame [Lu discloses that preamble puncturing support is provided in EHT (i.e. non-legacy) basic service set (BSS), and the punctured channel information is carried in U-SIG (Lu paragraphs 0039, 0041 and 0043); indicating that the bitmap is carried in a non-legacy element of the management frame].

Regarding claim 29, Lu discloses a wireless communication device comprising: at least one processor; and at least one memory communicatively coupled with the at least one processor and storing processor-readable code that, when executed by the at least one processor, is configured to [Lu Figure 13 discloses an example system which includes apparatus 1310 and 1320, each may be an AP STA or non-AP STA (Lu paragraphs 0054-0055). Each apparatus includes a memory and a processor (Lu paragraphs 0056-0059)]:
Receive, from an access point (AP), a management frame carrying punctured channel information indicating one or more punctured subchannels associated with a wireless channel [An AP may announce a preamble puncturing pattern in a management frame. A bitmap pattern may be used to indicate which 20 MHz channels (i.e. subchannels) in 80 MHz segment (a channel) are not punctured, which also indicates the punctured subchannels (Lu paragraph 0033)]; and
Communicate with the AP over a portion of the wireless channel that excludes at least the one or more punctured subchannels [The bitmap pattern indicates the subchannels that are punctured or non-punctured, and thereby available for detection (Liu paragraph 0046). The AP may transmit downlink frame to the STA whose channel is not punctured; and may not transmit whose channel is punctured (Liu paragraph 0047)].

Regarding claim 30, Lu discloses the wireless communication device of claim 29. Lu further discloses wherein the punctured channel information includes a bitmap representing a plurality of subchannels associated with the wireless channel, the one or more punctured subchannels being indicated by one or more bits, respectively, of the bitmap [A bitmap pattern may be used to indicate which 20 MHz channels (i.e. subchannels) in 80 MHz segment (a channel) are not punctured. A bitmap pattern of “1” may be used to indicate which 20 MHz channels are not punctured. In an example of Figure 2, bitmap of “1001” indicates the first and last subchannels are not punctured (Lu paragraph 0033); which also means that “0” indicates the subchannels that are punctured].


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 5-7 and 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Lu in view of Seok et al. (US 2022/0045725, hereinafter Seok).

Regarding claim 5, Lu discloses the method of claim 1. Lu further discloses that an AP obtains a TXOP (i.e. TXOP holder) with preamble puncturing  and would transmit to STAs (i.e. TXOP responder) accordingly (Lu paragraph 0048). The TXOP holder may switch the preamble detection channel by signaling PD channel switch information (Lu paragraph 0051). Lu does not expressly disclose wherein the punctured channel information includes a puncturing mode indication indicating whether a transmit opportunity (TXOP) holder is permitted to indicate one or more second punctured subchannels to a TXOP responder.
However, in the same or similar field of invention, Seok discloses regarding preamble punctured modes where a mode (e.g. mode 3, 4) may indicate that one, two or three 20 MHz channels may be punctured (Seok paragraph 0033).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lu to have the features of wherein the punctured channel information includes a puncturing mode indication indicating whether a transmit opportunity (TXOP) holder is permitted to indicate one or more second punctured subchannels to a TXOP responder, the one or more second punctured subchannels being different than the one or more first punctured subchannels; as taught by Seok. The suggestion/motivation would have been to provide for efficient use of a wireless channel bandwidth (Seok paragraph 0005). 

Regarding claim 6, Lu and Seok disclose the method of claim 5. Lu and Seok further disclose wherein the puncturing mode indication further indicates whether the TXOP responder is permitted to indicate one or more third punctured subchannels to the TXOP holder, the third punctured subchannels being different than the first punctured subchannels and the second punctured subchannels [Seok discloses regarding preamble punctured modes where a mode (e.g. mode 3, 4) may indicate that one, two or three 20 MHz channels may be punctured (Seok paragraph 0033)]. In addition, the same motivation is used as the rejection of claim 5. 

Regarding claim 7, Lu and Seok disclose the method of claim 5. Lu and Seok further disclose wherein the puncturing mode indication is carried in a non-legacy capability element of the management frame [Seok discloses that a bandwidth field of a next-generation (NG) signal (SIG) in the preamble punctured null data packet (NDP) includes a preamble puncture mode (Seok paragraph 0080)]. In addition, the same motivation is used as the rejection of claim 5.

Regarding claim 20, Lu discloses the method of claim 16. Lu further discloses that an AP obtains a TXOP (i.e. TXOP holder) with preamble puncturing  and would transmit to STAs (i.e. TXOP responder) accordingly (Lu paragraph 0048). The TXOP holder may switch the preamble detection channel by signaling PD channel switch information (Lu paragraph 0051). Lu does not expressly disclose wherein the punctured channel information includes a puncturing mode indication indicating whether a transmit opportunity (TXOP) holder is permitted to indicate one or more second punctured subchannels to a TXOP responder.
However, in the same or similar field of invention, Seok discloses regarding preamble punctured modes where a mode (e.g. mode 3, 4) may indicate that one, two or three 20 MHz channels may be punctured (Seok paragraph 0033).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lu to have the features of wherein the punctured channel information includes a puncturing mode indication indicating whether a transmit opportunity (TXOP) holder is permitted to indicate one or more second punctured subchannels to a TXOP responder, the one or more second punctured subchannels being different than the one or more first punctured subchannels; as taught by Seok. The suggestion/motivation would have been to provide for efficient use of a wireless channel bandwidth (Seok paragraph 0005). 

Regarding claim 21, Lu and Seok disclose the method of claim 20. Lu and Seok further disclose wherein the puncturing mode indication further indicates whether the TXOP responder is permitted to indicate one or more third punctured subchannels to the TXOP holder, the third punctured subchannels being different than the first punctured subchannels and the second punctured subchannels [Seok discloses regarding preamble punctured modes where a mode (e.g. mode 3, 4) may indicate that one, two or three 20 MHz channels may be punctured (Seok paragraph 0033)]. In addition, the same motivation is used as the rejection of claim 20. 

Regarding claim 22, Lu and Seok disclose the method of claim 20. Lu and Seok further disclose wherein the puncturing mode indication is carried in a non-legacy capability element of the management frame [Seok discloses that a bandwidth field of a next-generation (NG) signal (SIG) in the preamble punctured null data packet (NDP) includes a preamble puncture mode (Seok paragraph 0080)]. In addition, the same motivation is used as the rejection of claim 20. 

Claims 8 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Lu in view of Seok et al. (US 2021/0168864, hereinafter Seok_8864).

Regarding claim 8, Lu discloses the method of claim 1. Lu does not expressly disclose the features of receiving, from the STA, a packet carrying dynamic punctured channel information indicating one or more second punctured subchannels that are different than the one or more first punctured subchannels, the portion of the wireless channel further excluding the one or more second punctured subchannels.
However, in the same or similar field of invention, Seok_8864 discloses that the AP receives a frame which includes a bandwidth control field having a preamble puncture enabled indication (Seok_8864 paragraphs 0018. Also see claims 13, 17). A dynamic bandwidth indication may be enabled and disallowed subchannel bitmap may be set to indicate punctured subchannels (Seok_8864 paragraphs 0080 and 0081).
 Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lu to have the features of receiving, from the STA, a packet carrying dynamic punctured channel information indicating one or more second punctured subchannels that are different than the one or more first punctured subchannels, the portion of the wireless channel further excluding the one or more second punctured subchannels; as taught by Seok_8864. The suggestion/motivation would have been to provide methods of bandwidth indication and preamble puncturing in order to avoid interference (Seok_8864 paragraphs 0005 and 0006). 

Regarding claim 23, Lu discloses the method of claim 16. Lu does not expressly disclose the features of receiving, from the AP, a packet carrying dynamic punctured channel information indicating one or more second punctured subchannels that are different than the one or more first punctured subchannels, the portion of the wireless channel further excluding the one or more second punctured subchannels.
However, in the same or similar field of invention, Seok_8864 discloses that the AP receives a frame which includes a bandwidth control field having a preamble puncture enabled indication (Seok_8864 paragraphs 0018. Also see claims 13, 17). A dynamic bandwidth indication may be enabled and disallowed subchannel bitmap may be set to indicate punctured subchannels (Seok_8864 paragraphs 0080 and 0081).
 Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lu to have the features of receiving, from the AP, a packet carrying dynamic punctured channel information indicating one or more second punctured subchannels that are different than the one or more first punctured subchannels, the portion of the wireless channel further excluding the one or more second punctured subchannels; as taught by Seok_8864. The suggestion/motivation would have been to provide methods of bandwidth indication and preamble puncturing in order to avoid interference (Seok_8864 paragraphs 0005 and 0006).

Claims 9-12 and 24-27 are rejected under 35 U.S.C. 103 as being unpatentable over Lu in view of Huang et al. (WO 2022/019830 A1, hereinafter Huang).

Regarding claim 9, Lu discloses the method of claim 1. Although Lu discloses that an AP may transmit a channel when all subchannels indicated as being non-punctured are CCA idle (Lu paragraph 0036); Lu does not expressly disclose the features of performing a clear channel assessment (CCA) operation that indicates one or more second punctured subchannels that are different than the one or more first punctured subchannels; and transmitting, to the STA, a packet carrying dynamic punctured channel information indicating the one or more second punctured subchannels, the portion of the wireless channel further excluding the one or more second punctured subchannels.
However, in the same or similar field of invention, Huang discloses that based on CCA results, the puncturing channel information may be set to indicate punctured subchannels. The puncturing channel information is set within the U-SIG of PPDU (i.e. transmitting a packet carrying dynamic punctured channel info) (Huang Figure 10, paragraphs 65-66). 
 Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lu to have the features of performing a clear channel assessment (CCA) operation that indicates one or more second punctured subchannels that are different than the one or more first punctured subchannels; and transmitting, to the STA, a packet carrying dynamic punctured channel information indicating the one or more second punctured subchannels, the portion of the wireless channel further excluding the one or more second punctured subchannels; as taught by Huang. The suggestion/motivation would have been to provide efficient uplink multiuser transmission (Huang paragraph 6).

Regarding claim 10, Lu and Huang disclose the method of claim 9. Lu and Huang further disclose wherein the packet comprises a physical layer convergence protocol (PLCP) protocol data unit (PPDU) and the dynamic punctured channel information is carried in a universal signal field (U-SIG) of the PPDU [The puncturing channel information is set within the U-SIG of PPDU (Huang Figures 8, 10, paragraphs 65-66). Also see Lu Figure 6 and paragraph 0039]. In addition, the same motivation is used as the rejection of claim 9. 

Regarding claim 11, Lu and Huang disclose the method of claim 9. Lu and Huang further disclose wherein the packet comprises a control frame and the dynamic punctured channel information is carried in a service field of the control frame [Huang Figure 4 shows an EHT frame (i.e. a control frame) which includes puncturing channel information in a field 414 (Huang Figure 4, paragraphs 52-53)]. In addition, the same motivation is used as the rejection of claim 9.

Regarding claim 12, Lu and Huang disclose the method of claim 11. Lu and Huang further disclose wherein the dynamic punctured channel information includes a bitmap representing a plurality of subchannels of the wireless channel, the one or more second punctured subchannels being indicated by one or more bits, respectively, of the bitmap [The puncturing channel info may be a bitmap indicating punctured or non-punctured subchannels (Huang paragraph 0053. Also see Huang Figure 10, paragraph 0066)]. In addition, the same motivation is used as the rejection of claim 11. 

Regarding claim 24, Lu discloses the method of claim 16. Although Lu discloses that an AP may transmit a channel when all subchannels indicated as being non-punctured are CCA idle (Lu paragraph 0036); Lu does not expressly disclose the features of performing a clear channel assessment (CCA) operation that indicates one or more second punctured subchannels that are different than the one or more first punctured subchannels; and transmitting, to the AP, a packet carrying dynamic punctured channel information indicating the one or more second punctured subchannels, the portion of the wireless channel further excluding the one or more second punctured subchannels.
However, in the same or similar field of invention, Huang discloses that based on CCA results, the puncturing channel information may be set to indicate punctured subchannels. The puncturing channel information is set within the U-SIG of PPDU (i.e. transmitting a packet carrying dynamic punctured channel info) (Huang Figure 10, paragraphs 65-66). 
 Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lu to have the features of performing a clear channel assessment (CCA) operation that indicates one or more second punctured subchannels that are different than the one or more first punctured subchannels; and transmitting, to the AP, a packet carrying dynamic punctured channel information indicating the one or more second punctured subchannels, the portion of the wireless channel further excluding the one or more second punctured subchannels; as taught by Huang. The suggestion/motivation would have been to provide efficient uplink multiuser transmission (Huang paragraph 6).

Regarding claim 25, Lu and Huang disclose the method of claim 24. Lu and Huang further disclose wherein the packet comprises a physical layer convergence protocol (PLCP) protocol data unit (PPDU) and the dynamic punctured channel information is carried in a universal signal field (U-SIG) of the PPDU [The puncturing channel information is set within the U-SIG of PPDU (Huang Figures 8, 10, paragraphs 65-66). Also see Lu Figure 6 and paragraph 0039]. In addition, the same motivation is used as the rejection of claim 24. 

Regarding claim 26, Lu and Huang disclose the method of claim 25. Lu and Huang further disclose wherein the packet comprises a control frame and the dynamic punctured channel information is carried in a service field of the control frame [Huang Figure 4 shows an EHT frame (i.e. a control frame) which includes puncturing channel information in a field 414 (Huang Figure 4, paragraphs 52-53)]. In addition, the same motivation is used as the rejection of claim 25. 

Regarding claim 27, Lu and Huang disclose the method of claim 26. Lu and Huang further disclose wherein the dynamic punctured channel information includes a bitmap representing a plurality of subchannels of the wireless channel, the one or more second punctured subchannels being indicated by one or more bits, respectively, of the bitmap [The puncturing channel info may be a bitmap indicating punctured or non-punctured subchannels (Huang paragraph 0053. Also see Huang Figure 10, paragraph 0066)]. In addition, the same motivation is used as the rejection of claim 26. 

Claims 13 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Lu in view of Huang, and further in view of Liu et al. (US 2022/0045788, hereinafter Liu).

Regarding claim 13, Lu and Huang disclose the method of claim 11. Lu and Huang do not expressly disclose wherein the dynamic punctured channel information is carried on five bits of the service field having a value that maps to the one or more first punctured subchannels.
However, in the same or similar field of invention, Liu discloses that the subchannel puncturing information may be 5 bits in the U-SIG field (Liu paragraph 0022). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lu and Huang to have the feature of wherein the dynamic punctured channel information is carried on five bits of the service field having a value that maps to the one or more first punctured subchannels; as taught by Liu. The suggestion/motivation would have been to efficiently provide indication for punctured subchannels in EHT communications (Liu paragraph 0004). 

Regarding claim 28, Lu and Huang disclose the method of claim 26. Lu and Huang do not expressly disclose wherein the dynamic punctured channel information is carried on five bits of the service field having a value that maps to the one or more first punctured subchannels.
However, in the same or similar field of invention, Liu discloses that the subchannel puncturing information may be 5 bits in the U-SIG field (Liu paragraph 0022). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lu and Huang to have the feature of wherein the dynamic punctured channel information is carried on five bits of the service field having a value that maps to the one or more first punctured subchannels; as taught by Liu. The suggestion/motivation would have been to efficiently provide indication for punctured subchannels in EHT communications (Liu paragraph 0004). 


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAUMIT SHAH whose telephone number is (571)272-6959. The examiner can normally be reached Monday - Friday 9 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EDAN ORGAD can be reached on (571) 272-7884. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAUMIT SHAH/Primary Examiner, Art Unit 2414